Per Curiam:
In view of the final adjustment of the controversy between Mr. Hirshfield and his client, and taking into consideration the sharp conflict of evidence in the affidavits submitted on this motion, this court has decided to dismiss his application. In doing so it deems it but proper to declare that the attorney’s conduct was not marked with prudence. The duty of' an attorney to his profession should require him in. his dealings with his client to avoid as far as pos*910sitie éyén an appearance oí evil.' It is not alone' his own personal rights which are involved in such controversies, but alike, the honor and good repute-of his office, which he should take constant' care to uphold. Jenks, Burr, Thomas, Bich and Carr, JJ., concurred. Proceedings dismissed, without costs.